As filed with the Securities and Exchange Commission on September 13, 2013. 1933 Act Registration No. 333-68105 1940 Act Registration No. 811-09121 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 33 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 35 [X] JNL VARIABLE FUND LLC (Exact Name of Registrant as Specified in Charter) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 338-5801 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) with a copy to: Susan S. Rhee, Esq. K&L Gates LLP JNL Variable Fund LLC 1treet, NW Vice President, Counsel & Secretary Washington, DC 20006-1600 1 Corporate Way Attn: Diane E. Ambler Lansing, Michigan 48951 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on September 16, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Part C. Information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of this Amendment to the Registration Statement. This Amendment to the Registration Statement on Form N-1A (the “Registration Statement”) is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended.This Amendment is being filed to describe in a supplement the following changes: 1) To merge the JNL/Mellon Capital DowSM Dividend Fund into the JNL/S&P Dividend Income & Growth Fund of JNL Series Trust (“JNLST”), a registered investment company (File Nos. 33-87244 and 811-8894), pursuant to a shareholder vote, effective September 16, 2013, and to add certain disclosure language pursuant to this fund merger. 2) To merge the following, pursuant to Rule 17a-8 of the Investment Company Act of 1940, as amended, effective September 16, 2013, and to add certain disclosure language pursuant to these fund mergers: - JNL/Mellon Capital S&P® 10 Fund into the JNL/Mellon Capital S&P® 24 Fund; - JNL/Mellon Capital Select Small-Cap Fund into the JNL/Mellon Capital Small Cap Index Fund of JNLST; and - JNL/Mellon Capital VIP Fund into JNL/Mellon Capital S&P 500 Index Fund of JNLST. 3) To reflect other changes. The supplement described herein above is intended to supplement the Registration Statement, which was filed with the Commission on April 26, 2013, as part of Post-Effective Amendment No. 31 to the Registration Statement (Accession No. 0001072428-13-000009) and to file exhibits to the Registration Statement.This Amendment does not otherwise delete, amend or supersede any other prospectus, Statement of Additional Information, exhibit, undertaking, or other information contained in the Registration Statement. Supplement Dated September 16, 2013 To The Summary Prospectus Dated April 29, 2013 Supplement Dated September 16, 2013 To The Prospectus Dated April 29, 2013 JNL® Variable Fund LLC Please note that the changes apply to your variable annuity and/or variable life product(s). Please note that effective September 16, 2013, the following fund mergers will occur: Acquired Fund (Investment Company) Acquiring Fund (Investment Company) JNL/Mellon Capital S&P® 10 Fund (JNLVF) JNL/Mellon Capital S&P® 24 Fund (JNLVF) JNL/Mellon Capital Select Small-Cap Fund (JNLVF) JNL/Mellon Capital Small Cap Index Fund (JNLST) JNL/Mellon Capital VIP (JNLVF) JNL/Mellon Capital S&P 500 Index Fund (JNLST) JNL/Mellon Capital DowSM Dividend Fund (JNLVF) JNL/S&P Dividend Income & Growth Fund (JNLST) As a result of the above mergers, please remove all references to the following funds: JNL/Mellon Capital S&P® 10 Fund JNL/Mellon Capital DowSM Dividend Fund JNL/Mellon Capital Select Small-Cap Fund JNL/Mellon Capital VIP Fund In the summary prospectus for the JNL/Mellon Capital JNL 5 Fund, in the section entitled “Principal Investment Strategies,” please delete the second paragraph following the bullets in its entirety and replace it with the following: Each of these strategies above is the same as the principal investment strategy of the similarly named Fund or strategy described in the statutory prospectus.Securities held by the foregoing strategies may not correspond exactly to the similarly named Fund. In the prospectus for the JNL/Mellon Capital JNL 5 Fund, in the section entitled “Principal Investment Strategies,” please delete the first two paragraphs, including the bullets, in its entirety and replace with the following: Principal Investment Strategies.The JNL 5 Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on 5 different specialized strategies: · 20% in the DowSM 10 Strategy, a dividend yielding strategy; · 20% in the S&P® 10 Strategy, a blended valuation-momentum strategy*; · 20% in the Global 15 Strategy, a dividend yielding strategy; · 20% in the 25 Strategy, a dividend yielding strategy; and · 20% in the Select Small-Cap Strategy, a small capitalization strategy*. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund, which is described elsewhere in this Prospectus.Securities held by the foregoing strategies may not correspond exactly to the similarly named Fund. * The principal investment strategy for the S&P® 10 Strategy and Select Small-Cap Strategy are described below. There are no corresponding Funds using these strategies. 1 In the prospectus for the JNL/Mellon Capital JNL 5 Fund, in the section entitled “Principal Investment Strategies,” please add the following at the end of the section: The S&P® 10 Strategy Principal Investment Strategies.The S&P 10 Strategy seeks to achieve its objective by investing approximately equal amounts in the common stocks of ten companies selected from a pre-screened subset of the stocks listed in the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index®”). The S&P 10 Strategy is determined as follows: · The Sub-Adviser ranks the companies in the S&P® 500 Index by market capitalization; · The Sub-Adviser selects half of the companies in the S&P 500 Index with the largest market capitalization; · From the selected companies, the Sub-Adviser selects the half with the lowest price to sales ratio; · From the selected companies, the Sub-Adviser selects the ten common stocks with the greatest one-year price appreciation; and · The Sub-Adviser allocates approximately equal amounts of the S&P 10 Strategy to the selected ten companies. Companies, which as of the Stock Selection Date, S&P has announced will be removed from the S&P 500 Index, will be removed from the universe of securities from which the S&P 10 Fund stocks are selected. The Select Small-Cap Strategy Principal Investment Strategies.Under normal circumstances, the Select Small-Cap Strategy seeks to achieve its objective by investing at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in a portfolio of common stocks of 100 small capitalization (“small cap”) companies selected from a pre-screened subset of the common stocks listed on the New York Stock Exchange (“NYSE”), or The Nasdaq Stock Market (“Nasdaq”) on each Stock Selection Date.The population of securities from which the Strategy’s stocks are selected is limited to stocks within a specific market capitalization range and minimum average daily trading volume requirements.The Sub-Adviser will adjust these requirements on each Stock Selection Date based on the total return of the Russell 2000 benchmark for the applicable period. Companies, which as of the Stock Selection Date, will be removed from the NYSE and the Nasdaq Stock Marketwill also be removed from the universe of securities from which the Select-Small-Cap Strategy stocks are selected. The Select Small-Cap Strategy consists of a portfolio of 100 companies selected through the following process on each Stock Selection Date: · The Sub-Adviser selects all U.S. traded common stocks which trade on the NYSE or Nasdaq (excluding American Depository Receipts, mineral and oil royalty trusts, limited partnerships, limited liability companies, or other companies that share similar tax structures and treatments); · From those companies, the Sub-Adviser then selects only those companies which have a market capitalization within the applicable range and also meet the average daily dollar trading volume requirement; · From the remaining companies, the Sub-Adviser selects only the stocks of companies with positive three-year sales growth; · Next, from the remaining companies, the Sub-Adviser selects only the stocks of companies whose most recent annual earnings are positive; · The Sub-Adviser then eliminates any stock the price of which has appreciated by more than 75% in the last 12 months; · From the remaining list, the Sub-Adviser selects the 100 companies with the greatest price appreciation in the last 12 months (highest to lowest); and · The Select Small-Cap Fund purchases the selected 100 companies, allocating its assets among them in proportion to the relative market capitalization of each company. In each of the above steps, monthly and rolling quarterly data are used in place of annual figures where possible. In the section entitled "Financial Highlights", please delete the second paragraph and the Financial Highlights in its entirety and replace it with the following: The annual information below has been derived from financial statements audited by KPMG LLP, an independent registered public accounting firm, and should be read in conjunction with the financial statements and notes thereto, together with the report of KPMG LLP thereon, in the Annual Report.The information as of June 30, 2013 (semi-annual report) has not been audited. 2 JNL Variable Fund LLC (Unaudited) Financial Highlights For a Share Outstanding Increase (Decrease) from Investment Operations(a) Distributions from Supplemental Data Ratios(b) Net Asset Net Net Realized Net Realized Net Asset Net Assets, Net Investment Value, Investment & Unrealized Total from Net Gains on Value, End of Net Expenses Income (Loss) Period Beginning Income Gains Investment Investment Investment End Total Period (in Portfolio to Average to Average Net Ended of Period (Loss) (Losses) Operations Income Transactions of Period Return(c) thousands) Turnover(d) Net Assets Assets JNL/Mellon Capital Dow 10 Fund Class A 06/30/2013 $ $
